                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ALVIN D. FRAZIER, #379628,

                   Plaintiff,

                                              CASE NO. 2:19-CV-11248
v.                                            HON. GERSHWIN A. DRAIN

GLEN A. LINSLEY, et al.,

                   Defendants.
                                        /

OPINION AND ORDER DISMISSING THE CIVIL RIGHTS COMPLAINT
 AND DENYING THE MOTION FOR APPOINTMENT OF COUNSEL


                                I. INTRODUCTION

      This is a pro se civil rights case brought pursuant to 42 U.S.C. § 1983.

Michigan prisoner Alvin D. Frazier (“Plaintiff”) raises claims arising from his

vision care while confined at the Cotton Correctional Facility (“JCF”) in 2018. He

alleges violations of his Eighth Amendment, First Amendment, due process, and

equal protection rights. In particular, he complains that he was not given new

glasses despite a change in his vision and that he was not given tinted glasses/solar

shields to protect his vision. Plaintiff names Dr. Glen A. Linsley, JCF, Corizon,

Nurse Laura P. Davenport, Renyu Xue, Student Dr. Nathan C. Traxler, Nurse

Practitioner Kristin A. Austin, Nurse Abigail Burk, Nurse Michelle Couling, and
JCF Healthcare Staff/Corizon Healthcare Providers as the defendants in this action.

He sues the defendants in their official and personal capacities and seeks monetary

damages and other appropriate relief. The Court has granted Plaintiff leave to

proceed without prepayment of the fees for this action. See 28 U.S.C. §

1915(a)(1).

                                 II. DISCUSSION

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before service if it

determines that the action is frivolous or malicious, fails to state a claim upon

which relief can be granted, or seeks monetary relief against a defendant who is

immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B).

The Court is similarly required to dismiss a complaint seeking redress against

government entities, officers, and employees which it finds to be frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §

1915A. A complaint is frivolous if it lacks an arguable basis in law or in fact.

Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319,

325 (1989).

      Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a

short and plain statement of the claim showing that the pleader is entitled to relief,”
as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957) and Fed. R.

Civ. P. 8(a)(2)). While such notice pleading does not require detailed factual

allegations, it does require more than the bare assertion of legal conclusions.

Twombly, 550 U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly,

550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) he

was deprived of a right, privilege, or immunity secured by the federal Constitution

or laws of the United States; and (2) the deprivation was caused by a person acting

under color of state law. Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978);

Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009). A pro se civil rights

complaint is to be construed liberally. Haines v. Kerner, 404 U.S. 519, 520-21

(1972).
      Despite this liberal pleading standard, the Court finds that the civil rights

complaint is subject to dismissal. Plaintiff already filed a civil rights action against

the same defendants for the same alleged constitutional violations, which was

dismissed for failure to state a claim upon which relief may be granted under 42

U.S.C. § 1983 and on the basis of Eleventh Amendment immunity. See Frazier v.

Lindsey, et al., No. 2:19-CV-10844 (E.D. Mich. April 11, 2019) (Gershwin, J).

Plaintiff’s current claims were previously raised and addressed in that prior case

and may not be re-litigated under the doctrine of res judicata or claim preclusion.

See, e.g., Federated Dep’t. Stores v. Moitie, 452 U.S. 394, 398 (1981); Mitchell v.

Chapman, 343 F.3d 811, 819 (6th Cir. 2003); see also Butts v. Wilkinson, 145 F.3d

1330, 1998 WL 152778, *1 (6th Cir. 1998) (unpublished) (upholding summary

dismissal of prisoner civil rights complaint based upon res judicata doctrine);

McWilliams v. State of Colorado, 121 F.3d 573, 574-75 (10th Cir. 1997)

(repetitious litigation of virtually identical causes of action may be dismissed under

28 U.S.C. § 1915(e) as frivolous or malicious); Jones v. Warden of Statesville

Corr. Ctr., 918 F. Supp. 1142, 1150 (N.D. Ill. 1995) (dismissal of prisoner action

as frivolous given preclusive effect against similar claims raised in subsequent

complaint).

      Under the res judicata or claim preclusion doctrine, a claim is barred by

prior litigation if the following elements are present: (1) a final decision on the
merits by a court of competent jurisdiction; (2) a subsequent action between the

same parties or their privies; (3) an issue in the subsequent action which was

litigated or which should have been litigated in the prior action; and (4) identity of

the causes of action. See Bittinger v. Tecumseh Prods. Co., 123 F.3d 877, 880 (6th

Cir. 1997). The res judicata rule “precludes not only relitigating a claim

previously adjudicated; it also precludes litigating a claim or defense that should

have been raised, but was not, in the prior suit.” Mitchell, 343 F.3d at 819. In this

case, all four elements are present. The Court dismissed the prior action on the

merits, Plaintiff is again suing the same defendants, this case involves the same

claims and/or claims which should have been raised in the prior case, and Plaintiff

brings the same cause of action under 42 U.S.C. § 1983. The instant action must

thus be dismissed pursuant to the res judicata doctrine.

      Moreover, even if Plaintiff’s claims are not subject to dismissal on res

judicata grounds, the Court finds that they must be dismissed for failure to state

claims upon which relief may be granted under 42 U.S.C. § 1983 and on the basis

of Eleventh Amendment immunity, as explained in the Court’s prior dismissal

decision in Case No. 19-CV-10844.

                                III. CONCLUSION

      Accordingly, for the reasons stated, the Court DISMISSES WITH

PREJUDICE Plaintiff’s civil rights complaint pursuant to 28 U.S.C. §§
1915(e)(2)(b) and 1915A. Given this determination, the Court also DENIES

Plaintiff’s motion for appointment of counsel. Lastly, the Court concludes that an

appeal from this order cannot be taken in good faith. See 28 U.S.C. § 1915(a)(3);

Coppedge v. United States, 369 U.S. 438, 445 (1962). This case is closed. No

further pleadings should be filed in this matter.

      IT IS SO ORDERED.


Dated:       August 29, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge



                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, August 29, 2019, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager
